Citation Nr: 1502617	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-20 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a scar on the right upper lip, to include a compensable rating before June 14, 2012.   

2.  Entitlement to an initial rating in excess of 30 percent for an adjustment disorder.  

3.  Entitlement to a rating in excess of 10 percent for a right knee disability status post arthroplasty with lateral release.  

4.  Entitlement to a rating in excess of 10 percent for a left knee disability status post lateral release.    

5.  Entitlement to a rating in excess of 20 percent for right plantar fasciitis.      

6.  Entitlement to a rating in excess of 40 percent for interstitial cystitis and hypertonic overactive bladder.    

7.  Entitlement to service connection for a mid and low back disability.       

8.  Entitlement to service connection for erectile dysfunction.    

9.  Entitlement to service connection for a skin disorder to include folliculitis.  

10.  Entitlement to total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to October 1999.    

This matter comes to the Board of Veterans' Appeals (Board) from decisions dated in March 2011, October 2011, May 2012, July 2012, and September 2012 by the Regional Office (RO) in Fort Harrison, Montana.  The May 2012 decision granted service connection for a psychiatric disorder and assigned a 30 percent rating from February 6, 2012.  A July 2012 decision assigned a 30 percent rating to the scar on the right upper lip from July 14, 2012.  A September 2012 rating decision corrected the effective date to June 14, 2012 for the scar. 

In March 2013, the Veteran and his attorney submitted additional evidence in support of the claims along with a waiver of initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).  The Board received additional evidence in August 2013 without a waiver of initial AOJ consideration for this evidence.  However, the newly received evidence (submitted in August 2013) is duplicative and cumulative of evidence already of record.  Thus, another waiver of initial AOJ consideration is not needed and the Veteran is not prejudiced by the Board's consideration of his appeal without remanding it for AOJ consideration.  

The issues of service connection for a mid and low back disability, a skin disorder, and erectile dysfunction; entitlement to increased ratings for right plantar fasciitis, an adjustment disorder, and interstitial cystitis; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The June 14, 2012 VA examination serves as the first formal or informal claim for an increased rating for the Veteran's lip scar following the grant of service connection in May 2000. 

2.  The service-connected scar on the right upper lip due to basal cell carcinoma has been manifested by two characteristics of disfigurement which were a scar at least .6 centimeters wide and the surface contour of the scar being elevated or depressed without visible or palpable tissue loss; gross distortion or asymmetry of one feature or paired set of features; adherence to underlying tissue; missing underlying soft tissue; pain; unstable or loss of covering of the skin on the scar; or a limitation of function or disabling effect of the part affected. 

3.  For the entire period of the appeal, the service-connected right and left knee disabilities have been principally manifested by pain, x-ray evidence of mild degenerative arthritis, full extension and flexion with pain on movement, tenderness and pain on palpation of the knee, without objective evidence of deformity, instability, subluxation, lack of endurance, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.   
CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 14, 2012 for the assignment of a 30 percent disability rating for scar on the right upper lip due to basal cell carcinoma have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 4.1-4.7, 4.20, 4.118, Diagnostic Codes 7800, 7805 (2014).  

2.  The criteria for a disability rating in excess of 30 percent for scar on the right upper lip due to basal cell carcinoma have not been met or more nearly approximated.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.118, Diagnostic Codes 7800, 7805 (2014).  

3.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5261 (2014). 

4.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5261 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With respect to the increased rating claims and effective date claim decided below, the RO provided notice letters to the Veteran prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2008 to November 2012 and Social Security Administration (SSA) records are associated with the claims file and the virtual file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In October 2010, in response to a letter from the RO, the Veteran indicated that he had no additional evidence or information to submit in support of his claims.

The Veteran underwent VA examinations in 2010 and 2012 to obtain medical evidence as to the nature and severity of his service-connected right and left knee disabilities and the scar on his right upper lip.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's attorney generally asserted in various notices of disagreement and other statements that the VA examinations were inadequate.  Essentially, the attorney included a section in the notice of disagreement entitled "inadequate examination."  However, at no time did the attorney actually assert that the examinations provided by VA were in any way inadequate; and therefore the mere allegation of inadequacy, without more, does not warrant an additional examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Increased Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

3.  Analysis: Entitlement to an Earlier Effective Date for the Award of the 30 Percent Rating to the Scar of the Right Upper Lip and Entitlement to an Increased Rating. 

The Veteran asserts that an earlier effective date is warranted for the award of the 30 percent rating for the scar on his right upper lip as a residual of his basal cell carcinoma under the provisions of 38 C.F.R. § 3.114(a).  The Veteran and his attorney argued that the prior rating criteria for skin evaluations that was in effect in April 1999 was much less detailed than that currently required under the new rating criteria.  They argued that consequently, the initial VA examination findings in 1999 do not necessarily establish the absence of specific findings as required by the new criteria which became effective in August 30, 2002.  The attorney asserted that the Veteran's scar was in essence evaluated as slightly disfiguring in the initial rating decision in May 2000 and therefore, the absence of specific findings concerning the characteristic of disfigurement prior to August 30, 2002 should not be used to deny the earlier effective date claim.  The attorney argued that a scar does not worsen over time and the service treatment records showed that the lipoma of the lip required re-excision of deep margins to make sure the Veteran was free of the tumor.  See the attorney's statement dated in August 2012.  

The Veteran's service-connected residuals of basal cell carcinoma manifested by a scar on the right upper lip has been rated under Diagnostic Codes 7818 and 7800.  Under Diagnostic Code 7818 malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, and 7805) or impairment of function.

Service connection for residuals of basal cell carcinoma manifested by a scar on the right upper lip was established in May 2000 and a zero percent rating was assigned under Diagnostic Code 7818 from November 1, 1999.  The Veteran neither appealed this rating decision, nor submitted new and material evidence within a year that would have prevented the rating decision from becoming final.  As such, the May 2000 rating decision became final. 

The applicable rating criteria for the skin were amended effective on August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The criteria for rating scars under Diagnostic Codes 7800-7805 were again amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  

Following the May 2000 rating decision, the Veteran did not submit any document that can be construed as a formal or informal claim prior to the June 2012 effective date that is currently in effect.

In a July 2012 rating decision, the RO assigned a 30 percent rating to the service-connected scar of the right upper lip under the revised Diagnostic Code 7800 from July 14, 2012 based upon findings of two characteristics of disfigurement found on examination in June 2012.  The effective date was subsequently changed to the date of the VA examination by a September 2012 rating decision.    

The Veteran and his attorney are essentially arguing that a higher disability rating is warranted for the service-connected scar of the right upper lip prior to June 14, 2012 and that an earlier effective date is warranted for the assignment of the 30 percent rating based upon the liberalizing effect of the revised Diagnostic Codes for rating scars and the application of 38 C.F.R. § 3.114.  The Board will consider both issues, entitlement to a higher disability rating prior to and from June 14, 2012 and entitlement to an earlier effective for the assignment of the 30 percent rating.  

Diagnostic Code 7800 provides that a scar of the head, face, or neck with one characteristic of disfigurement is assigned a 10 percent rating.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.
   
Under Note 1, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 square cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 square cm.).  Id.

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  A 10 percent rating is assigned for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2014).

Review of the record shows that in April 1999, in service, the Veteran underwent excision of basal cell carcinoma on the right upper lip.  He underwent VA examination in April 1999, but the right upper lip was not examined or addressed in the report.  The Veteran separated from service in October 1999.  

Service connection for residuals of basal cell carcinoma manifested by a scar on the right upper lip was established in May 2000 and a noncompensable rating was assigned under Diagnostic Code 7818 from November 1, 1999.  

Following that rating decision becoming final, the evidence of record is void of any document that could be construed as an informal claim until the June 14, 2012 VA examination.  Of note, a VA examination may serve as an informal claim.  38 C.F.R. § 3.157.  However, the June 2012 VA examination was the first VA examination to address the Veteran's scar after May 2000.
 
The June 2012 VA examination revealed that the Veteran's scar on his right upper lip was 1 centimeter by 1 centimeter and the surface was depressed.  There were no benign or malignant skin neoplasms on examination.  The Veteran did not have any systemic skin manifestations due to the scar such as fever, weight loss, or hypoproteinemia.  The examiner opined that the basal cell carcinoma did not interfere with the ability to perform sedentary or nonsedentary employment.    

As noted above, the Veteran and his attorney argue that he is entitled to an earlier effective date for the 30 percent rating assigned to the scar on the right upper lip based upon the provisions of 38 C.F.R. § 3.114.  They argue that the effective date should be August 20, 2002, the effective date of revisions of the rating criteria for skin disorders.     

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2014).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157(b)(1); 3.400(o)(2) (2014); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2) (2014).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1) (2014).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3) (2014). 

In the present case, the Board finds that an earlier effective date for the assignment of the 30 percent rating to the scar on the right upper lip is not warranted under 38 C.F.R. § 3.114(a)(1) (2014).  As noted above, the effective date of the 2002 revisions to the rating criteria for rating skin disorders is August 30, 2002.  Review of the record shows that neither the Veteran nor VA made a request for review of the rating for the scar on the right upper lip within one year from the date of the liberalizing regulation.  Thus, an effective date from August 30, 2002 for the assignment of the 30 percent rating is not warranted.

The effective date of the 2008 revisions to the rating criteria for rating skin disorders is October 23, 2008.  Review of the record shows that neither the Veteran nor VA made a request for review of the rating for the scar on the right upper lip within one year from the date of the liberalizing regulation.  Review of the record shows that after the November 1999 original claim for compensation, the Veteran did not file a claim seeking an increased rating for the scar on the right upper lip prior to his June 2012 VA examination.  Thus, an effective date from October 23, 2008 for the assignment of the 30 percent rating is not warranted.  38 C.F.R. § 3.114(a)(1).

The Board has also considered whether an earlier effective date for the assignment of the 30 percent rating to the scar on the right upper lip is warranted under 38 C.F.R. § 3.114(a)(3) (2014) and 38 C.F.R. § 3.400(o).  

As noted, the June 2012 VA examination serves as the informal claim for an increased rating, and there is no discussion of the Veteran's scar within a year prior to that examination that makes it factually ascertainable that a compensable rating would be warranted for the scar.  As such, an earlier effective date is not warranted on that basis.

The Board reviewed all communications in the claims file to determine whether the Veteran had filed an earlier informal or formal claim for an increased rating for the scar on the right upper lip prior to August 18, 2011.  The Board emphasizes that a veteran is required to file a claim to obtain benefits and that, at a minimum, the veteran must identify the benefit sought in such a claim. See 38 C.F.R. §§ 3.1(p), 3.151, 3.155; see also Kessel v. West, 13 Vet. App. 9 (1999).  The Board finds that a prior unadjudicated increased rating claim for a scar on the right upper lip is not contained within the record.  After the final May 2000 decision which granted service connection for residuals of basal cell carcinoma and assigned a zero percent rating, the Veteran did not file an increased rating claim for the scar on the right upper lip prior to undergoing the VA examination in June 2012.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service-connected scar on the right upper lip due to the basal cell carcinoma for the entire rating appeal period.  The weight of the competent and credible evidence shows that the Veteran's facial scar is manifested by two characteristics of disfigurement, not four or five.  The weight of evidence does not show visible or palpable tissue loss, or gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Thus, a rating in excess of 30 percent is not warranted under Diagnostic Code 7800.  

The weight of evidence does not show any impairment of function of the lips or face due to the scar on the right upper lip.  Thus, a rating in excess of 30 percent is not warranted under Diagnostic Code 7805.  The Board finds that the preponderance of the evidence establishes that the requirements of a disability rating greater than 30 percent is not shown.  

As such, the Veteran's claim is denied.

4.  Analysis: Increased Ratings for the Right and Left Knee Disabilities

The Veteran asserts that higher ratings are warranted for the service-connected right and left knee disabilities, arguing that his knee symptoms are worse than reflected by the 10 percent ratings that have been assigned.  In an August 2011 statement, the Veteran and his attorney argue that separate ratings should be assigned for the findings of arthritis in each knee in addition to the currently assigned 10 percent ratings under Diagnostic Code 5257.    

In a May 2000 rating decision, the RO assigned 10 percent ratings to the left and right knee disabilities under Diagnostic Code 5257 based upon findings of mild patellar subluxation, with the grant becoming effective in November 1999.  The Veteran filed a claim for increased ratings in September 2010.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent
episodes of locking, pain, and effusion into the joint is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for noncompensable rating under either of those codes, there is no additional disability for which a rating may be assigned.  

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees.  

Based upon a review of the evidence, the Board concludes that ratings in excess of 10 percent for the service-connected right and left knee disabilities are not warranted at any time during the appeal.  The Board notes that in the July 2012 statement of the case, the RO indicated that while the left and right knee disabilities were historically rated under Diagnostic Code 5257 for mild subluxation, there was no evidence of instability or subluxation during the period on appeal.  The RO indicated that the primary manifestations were painful motion of the knees with mild degenerative arthritis and therefore the proper Diagnostic Code was Diagnostic Code 5010, arthritis due to trauma.  The RO found that a 10 percent rating and no higher was warranted for each knee under Diagnostic Code 5010 for the findings of mild degenerative arthritis with painful motion, and rating under Diagnostic Code 5257 was no longer warranted.   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, the Veteran's knee ratings under Diagnostic Code 5257 became effective in November 1999, less than 20 years ago.  As such, the rating under Diagnostic Code 5257 is not considered a "protected rating" under 38 C.F.R. § 3.951(b), and the Board is not barred from changing the Diagnostic Code that is used to rate the Veteran's bilateral knee disabilities, provided that the change is adequately explained.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  Moreover, as the Veteran's overall rating is not being reduced, since he will continue to receive 10 percent ratings for each knee, the notice protections of 38 C.F.R. § 3.105 are not triggered.  See Stelzel v. Mansfield, 508 F.3d 1345 (2007).

In the present case, the Board finds that the service-connected right and left knee disabilities should be rated under Diagnostic Codes 5003, 5010, degenerative arthritis, and under the diagnostic codes for limitation of motion of the leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  The evidence of record shows that the right and left knee disabilities are primarily manifested by painful motion with full range of motion and x-ray findings of mild degenerative joint disease of the right and left knees.  However, the Board will also consider all other diagnostic codes pertinent to the knee and will also consider whether separate ratings are warranted for limitation of extension under Diagnostic Code 5261 or for instability of the knee under Diagnostic Code 5257. 

The October 2010 VA examination report indicates that the Veteran described his knee pain as constant, but non-radiating.  He reported that the pain was a 6 out of 10 (scale of 1 to 10 with 10 most severe) and was 6/10 on flare-ups.  He stated that the pain was daily and was precipitated by weight bearing activity.  The Veteran indicated that he had associated symptoms of weakness, stiffness, and lack of endurance.  The Veteran specifically denied having any swelling, heat, redness, instability, giving way, locking, fatigability, or lack of endurance.  He treated the pain with hydrocodone and diclofenac with fair results.  He reported having limitation of motion and functional impairment during flares due to walking, standing, bending, and squatting and he stated that he had significant impairment during flare-ups.  However, he denied missing any work on account of flare-ups.

Physical examination revealed that the knees appeared normal with no erythema, edema or warmth.  There was no deformity.  There was tenderness on palpation of the medial and lateral joint line on both knees.  There was no pain with patellofemoral compression.  Range of motion of both knees was zero degrees to 140 degrees.  There was no objective evidence of instability, weakness, or abnormal movement.  Movement was guarded.  There were no callosities or unusual shoe wear pattern that would indicate abnormal weight bearing.  Pain was reported with motion and evidence of pain was grimace.  There was no evidence of fatigue, weakness, lack of endurance, or additional limitations after repetitive use.  There was no evidence of instability upon testing.  Muscle strength was 5/5 in the lower extremities and was 5/5 strength bilaterally against gravity and strong resistance.  The examiner noted that there were complaints of fatigue, weakness, and lack of endurance that did not limit joint function any further than that documented range and there was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the measured and reported ranges.  X-ray examination of the knees revealed minimal arthritic changes.  

The assessment was slight subluxation of the right knee.  The examiner opined that there was no objective evidence of an increase in that disability and examination was normal.  The examiner opined that the it was at least as likely as not that the Veteran would have difficulty with prolonged weight bearing activities and would less likely than not have difficulty with pushing and working overhead.  The examiner opined that there was no objective evidence of an impact on sedentary social and occupational activities. 

The June 2012 VA examination report indicates that the Veteran described his knees as hurting all the time and worse.  He reported that his knees would collapse.  The Veteran indicated that he had flare-ups and claimed that he could not walk any distance or the pain would increase and then the knees would collapse.  However, on physical examination the Veteran demonstrated full range of motion in both knees (0-140 degrees), albeit with pain beginning at zero degrees.  It was noted that the Veteran was unable to perform repetitive motion.  There was no additional limitation of motion with repetitive use testing.  The examiner indicated that the functional loss and impairment of the knees were manifested by pain on movement.  There was tenderness and pain to palpation for the joint line and soft tissue of each knee.  Muscle strength testing on right and left knee flexion and extension was 3/5 (5/5 was normal strength).  The examiner was unable to test instability.  It was noted that the Veteran used a cane on occasion.  X-ray examination of the knees revealed findings of mild arthritis and the examiner noted that this was not inconsistent with aging.  The examiner noted that he believed the Veteran had far more functionality than he wished to demonstrate.  The examiner indicated that there was nothing in the history, limited examination, or x-ray findings to suggest anything less than normal functioning.  The examiner indicated that the examination was limited by the Veteran's behavior and the examiner noted that from the observed behavior of the Veteran, he did not believe that the Veteran's knees would interfere with any sedentary or non-sedentary work related activity.        

In applying the law to the existing facts, the Board finds that the evidence is against the assignment of a rating in excess of 10 percent for either of the service-connected knee disabilities under Diagnostic Codes 5003, 5010, and 5260.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003. 

The record does not demonstrate the requisite objective manifestations sufficient to warrant a compensable rating for either knee disability under either Diagnostic Code 5260 (limitation of flexion of the leg) or Diagnostic Code 5261 (limitation of extension of the leg); as the Veteran consistently demonstrated full range of motion, albeit with pain.  However, the Board concludes that 10 percent ratings are still warranted for each of the Veteran's service connected knees, based on a finding of painful knees, as the rating schedular intends to at least minimally compensate for joints that have become painful.  See 38 C.F.R. § 4.59.

The Board has considered whether a higher rating may be assigned for either knee on the basis of functional loss due under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  The weight of the evidence shows no additional limitation of flexion or extension of the left and right knees due to pain or other symptoms.  The VA examination reports indicate that the Veteran reported experiencing daily pain in the knees with associated symptoms of weakness, stiffness, and lack of endurance.  The Veteran denied having swelling, heat, redness, instability, giving way, locking, fatigability, or lack of endurance.  The Veteran reported having flare-ups but he reported that the knee pain was the same level during a flare-up.  The VA examination reports indicates that there was full flexion and extension of the left and right knees.  The examination of the knees was described as normal in October 2010 and the function of the knees was described as normal in June 2012.  There is no objective evidence of additional limitation of motion or functional loss due to fatigue, weakness, lack of endurance, or incoordination after repetitive use.  As such, the Board does not believe that the objective evidence showing that either knee has been so functionally limited as to warrant a compensable rating.  Moreover, the pain was not shown to functionally limit the range of motion in either knee.  See the VA examinations dated in October 2010 and June 2012, as well as the Veteran's VA treatment records.

The Board finds that the Veteran's current 10 percent disability ratings now assigned for the left and right knee disabilities take into consideration and incorporate any additional functional loss or impairment due to pain, weakness, tenderness, stiffness, lack of endurance, and flare-ups, and in fact are assigned specifically to compensate the Veteran for the knee pain he experiences.  Based on the objective medical evidence of record, there is no basis for the assignment of an additional or increased disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  That is, the Veteran's knees have not been shown to be so functionally limited as to warrant a rating in excess of 10 percent for either knee.

A separate rating may be awarded if either instability or subluxation is shown in either knee  under Diagnostic Code 5257.  As noted above, the right and left knee disabilities were initially rated under this diagnostic code based on a finding of "mild" instability.  However, during the course of his appeal, the Veteran has simply not been shown to have instability in either knee.  In fact, the Veteran specifically denied any instability at his VA examination in October 2010, and objective testing at that examination failed to detect any knee instability.  Thus, the Board concludes that a compensable rating is not warranted under Diagnostic Code 5257, and the Veteran is more appropriately rated under Diagnostic Code 5003 than Diagnostic Code 5257.

The Board recognizes that separate ratings may be assigned for limitation of motion and instability, and the Veteran's representative has suggested that this should be done.  However, in the Veteran's case, the fact is that neither instability, nor subluxation, has been shown by either the VA examinations or at any VA treatment sessions during the course of the Veteran's appeal.  As such, the Board finds that a separate compensable rating is not warranted for instability of either the left or right knees in addition to the currently assigned 10 percent ratings under Diagnostic Code 5003 because the weight of the evidence fails to establish left and right knee instability and subluxation in addition to the arthritis.  

Of note, in evaluating the condition of the Veteran's left and right knees, the current state of the disability is most pertinent.  By current state, the Board is referring to the time period on appeal.  As such, while there are findings of mild subluxation of the knees in the past (see the April 1999 VA examination report) there have been no objective findings of subluxation or instability of the knees during the course of this appeal.  The Board concludes that a separate compensable rating is not warranted for either knee under Diagnostic Code 5257.    

The Board had considered the other diagnostic codes pertinent to rating a knee disability.  There is no evidence of ankylosis of the left or right knee.  Therefore, Diagnostic Code 5256 is not for application.  

A rating in excess of 10 percent is not warranted under either Diagnostic Code 5258 or 5259, as the Veteran has no history of any meniscal problems.  McMurray's testing has been normal, and the examiners have noted that no meniscus problems were present.  See the VA examinations dated in October 2010 and June 2012.  Thus, a higher rating in excess of 10 percent is not warranted under Diagnostic Code 5258.  

As described, the Veteran's claim for increased knee ratings is denied.

5.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected scar of the right upper lip, adjustment disorder, and knee disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

As discussed above, the Veteran's scar on the right upper lip is manifested by two characteristics of disfigurement and such manifestations are reasonably contemplated by the schedular criteria for rating scars on the face.  The level of severity of the Veteran's scar is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe symptoms or disfigurement.  The pertinent diagnostic codes for rating facial scars are based upon disfigurement, pain, or disabling effects.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, and 7805.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Additionally, neither the Veteran, nor his representative, has identified any features of the scar that have not been specifically contemplated.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the scar claim will not be referred for extraschedular consideration.

The schedular rating criteria used to rate the Veteran's knee disabilities reasonably describe and assess the disability levels and symptomatology.  The service-connected knee disabilities are manifested primarily by mild degenerative arthritis and painful motion with full range of motion.  The level of severity of the Veteran's knee disabilities is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe knee symptomatology.  The diagnostic codes pertinent to rating a knee disability rate the knee disability based upon symptoms of limitation of motion, instability or subluxation, ankylosis, and dislocation or removal of knee cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  Separate ratings are possible for knee symptoms such as instability in addition to a rating for limitation of motion.  Moreover, the governing regulations provide flexibility within the schedular rating criteria by allowing VA to assess how the Veteran's knee symptomatology in its totality functionally limits the Veteran's use of his knee.  In so doing, the Board necessarily takes into account all of the Veteran's knee related symptomatology.  As such the schedular rating criteria reasonably describe the Veteran's bilateral knee disability, and consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The claim for TDIU is addressed in the Remand below. 


ORDER

An effective date earlier than June 14, 2012 for the assignment of a 30 percent evaluation for a scar on the right upper lip is denied. 

A disability evaluation in excess of 30 percent for a scar on the right upper lip is denied for the entire period of the appeal.     

An increased rating in excess of 10 percent for a right knee disability status post arthroplasty with lateral release is denied.   

An increased rating in excess of 10 percent for a left knee disability status post lateral release is denied.     


REMAND

Regarding the claim for service connection for a mid and low back disability, the Board finds that an additional medical opinion is necessary.  The Veteran was afforded a VA examination in March 2012 to determine whether the claimed back disability was related to active service or caused or aggravated by his service-connected interstitial cystitis, right plantar fasciitis, and/or bilateral knee disabilities.  The March 2012 VA examiner opined that the Veteran's lumbar back pain was more likely than not from arthritis and muscle spasm due to poor body mechanics and the thoracic pain is more likely as not muscle spasm due to poor body mechanics.  The VA examiner stated that there was nothing in the medical literature that supports the connection between interstitial cystitis, distal joint problems, or knees as a cause of degenerative disc disease.  The VA examiner indicated that degenerative disc disease was a normal aging process and is not caused or the result of interstitial cystitis or knee conditions and that it was less likely than not that the interstitial cystitis or distal joint problems either caused or aggravated the degenerative disc disease of the spine.  

However, subsequent to this VA examination, the Veteran submitted medical evidence in support of his claim.  In a March 2013 statement, a private chiropractor opined that the Veteran's accommodative gait due to the right foot and knee disabilities more likely than not caused an increase of the low back and lower extremity problems.  The chiropractor indicated that the Veteran ambulated with a Trendelenburg posture primarily favoring his right foot and ankle secondary to the plantar fasciitis and he had a wide-based gait due to his knee disabilities.  An informational sheet was also provided describing Trendelenburg posture.

The RO should ask the VA examiner who conducted the March 2012 VA examination or a suitable replacement to prepare an addendum to the March 2012 examination report to provide an opinion as to whether the degenerative disc disease of the lumbar and thoracic spine was caused or aggravated by poor body mechanics or altered gait due to the service-connected right plantar fasciitis and left and right knee disabilities.  The VA examiner should be asked to clarify the cause of the poor body mechanics, which was referred in the March 2012 VA examination report. 

Regarding the claim for service connection for erectile dysfunction,  the Veteran submitted treatise information in August 2012 in support of his claim.  This article, entitled Erectile Dysfunction, by the National Kidney and Urologic Diseases Information Clearinghouse (NKUDIC) indicates that the erectile dysfunction can occur when nerve impulses from the spinal column are disrupted and damage to the nerves, in addition to arteries, smooth muscles, and fibrous tissues, often as a result of disease, is the most common cause of erectile dysfunction.  

In light of this treatise evidence, the Board finds that the claim of service connection for erectile dysfunction is inextricably intertwined with the pending claim for service connection for mid and low back disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, the Board finds that issue of service connection for erectile dysfunction must be deferred pending resolution of the service connection for a mid and low back disability claim.

Regarding the claim for service connection for folliculitis, the Board finds that an additional medical examination is necessary.  The Veteran was afforded a VA examination in March 2012 to determine whether the claimed skin disorder was related to active service or caused or aggravated by the service-connected interstitial cystitis.  The March 2012 VA examination report indicates that the VA examiner indicated that the Veteran did not have a current rash.  The VA examiner reviewed a picture of the rash (submitted by the Veteran) and opined that the rash did not look like dermatitis due to chronic contact with urine but looked like folliculitis which was a hair shaft infection that was usually caused by the skin bacteria staph aureus.  The VA examiner opined that the folliculitis was less likely than not caused by exposure to urine but was due to the skin bacteria and the urine leakage did not aggravate the folliculitis beyond the normal progression of the disease.  The VA examiner also opined that the folliculitis was acute and transitory and has completely resolved.  

However, subsequent to this VA examination, the Veteran submitted lay evidence in support of his claim.  In an August 2012 statement, the Veteran indicated that his claimed skin disorder, which he diagnosed as dermatitis, was an on-going condition.  He stated that the episodes continued and he had 8 to 10 episodes since February 2012, and the episodes lasted from 5 to 10 days.  The Veteran indicated that his primary care physician at VA, Dr. Buck, had proscribed erythrymycin topical gel USP 2 percent and this medication was re-filled in February 2012, May 2012, November 2012, and June 2013.  Thus, the Board finds that a medical opinion and examination are necessary to determine whether the Veteran has a current skin disorder that is caused or aggravated by the service-connected the interstitial cystitis.  The VA examiner should render a medical opinion as to whether urine leakage due to the interstitial cystitis may cause the skin bacteria staph aureus.  The Board finds that if possible, the RO should make an attempt to schedule the Veteran for a VA skin examination when the Veteran's skin disorder is active.  Ardison v. Brown, 6 Vet. App. 405 (1994).

Regarding an increased rating for the service-connected right plantar fasciitis, another VA examination is necessary because the examination findings do not conform with the pertinent rating criteria in Diagnostic Code 5284.  The Veteran was afforded VA examinations in 2010 and 2012, but the VA examiners did not provide an opinion as to whether the right plantar fasciitis caused severe impairment or resulted in actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).  Thus, additional examination is necessary.

Regarding the claim for an increased rating for interstitial cystitis, an August 2012 VA treatment record indicates that the Veteran requested an increase in his prescribed medication due to increased frequency.  Because of the evidence of possible worsening since the last examination in June 2012, a new examination is needed to determine the severity of the interstitial cystitis.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Likewise, the Veteran suggested in a March 2013 email to his representative that that his mental health condition had gotten worse and that counseling had not helped.  As such, a contemporaneous VA examination should be ordered.

The RO should obtain the VA treatment records for treatment of these disabilities dated from November 2012 from the VA healthcare system.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The issue of a TDIU rating is inextricably intertwined with the issues discussed above.  See Parker, supra; Harris, supra.  Thus, the Board finds that adjudication of the issue of TDIU must be deferred pending resolution of the service connection and increased rating claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records from November 2012 to the present.  

2.  Ask the VA examiner who conducted the March 2012 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion on the following question: 

Is it as likely as not (50 percent probability or more) that the current degenerative disc disease of the lumbar and thoracic spine was caused or aggravated by (permanently worsened in severity beyond a normal progression) poor body mechanics or altered gait due to the Veteran's service-connected right plantar fasciitis and/or bilateral  knee disabilities.  

The VA examiner should be asked to clarify the cause of the "poor body mechanics" as referenced in the March 2012 VA examination report.  The examiner should also address the suggestion by the Veteran's chiropractor in March 2013 that his back was secondary to his service connected disabilities.

The VA claims folder should be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions.  

If the VA examiner determines that the Board's questions cannot be answered without an examination, one should be scheduled.
 
3.  Schedule the Veteran for a VA skin examination. The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  The RO should make an attempt to schedule the Veteran for a VA skin examination when the Veteran's skin disorder is active.

The examiner should determine whether the Veteran currently has a skin disorder and provide the current diagnosis.  If a chronic skin disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current skin disorder is either due to or aggravated by the service-connected interstitial cystitis to include the urine leakage due to that disorder (such as by causing the skin bacteria staph aureus).    

4.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right plantar fasciitis.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  

The examiner should report all manifestations of the right plantar fasciitis and render an opinion as to whether the right foot disability is manifested by moderate, moderately-severe, or severe residuals or impairment or whether it results in actual loss of use of the foot.

"Loss of use" of a foot, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.

5.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected interstitial cystitis.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  

The examiner should report all manifestations of the service-connected interstitial cystitis.  The examiner is asked to specifically comment on whether the Veteran wears absorbent pads and, if he does, which symptom or symptoms requires the use of absorbent materials and how often he must change them per day.

6.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected adjustment disorder.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.

7.  After completing all indicated development, the RO should readjudicate the issues of service connection for mid and low back disability, erectile dysfunction, and skin disorder; entitlement to an increased rating for right plantar fasciitis and interstitial cystitis; and TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


